Daniels, J.,
(dissenting.) The action has been brought to obtain a construction of the will of Samuel J. Tilden, who died on or about the 4th of August in the year 1886. His will was made on the 23d of April, 1884, and it has been admitted to probate as a will by the surrogate of the county of Hew York. He was unmarried, and left no descendants. At the time ot his decease he left a sister, together with nephews and nieces and other relatives, surviving him. For these relatives numerous trusts were directed to be created by the will. They were designated by him as “special trusts,” and in their extension did not transcend the time in which the statutes of the state have provided that such trusts may legally be continued, and as to those trusts no controversy has arisen in the action, but they have been assumed to be valid and conformable to the laws of the state. After providing the means for the creation and continuance of these trusts, the testator gave directions for the disposition of the rest, residue, and remainder of his estate, and it is concerning the directions contained in the will for this purpose that the controversy has chiefly arisen between the parties to the action. The plaintiff, together with other parties sustaining a similar relation to the testator, have affirmed these directions to be in violation of the law defining the powers of a testator in the disposition of his estate. The directions brought in controversy in this manner are chiefly contained in the thirty-fifth paragraph of the will. By this paragraph the testator requested his executors “to obtain, as speedy as possible, from the legislature an act of incorporation of an institution to be known as the ‘ Tilden,Trust,’ with capacity to establish and maintain a free library and reading-room in the city of Hew York, and to promote such scientific and educational objects as my said executors and trustees may more particularly designate. Such corporation shall have not less than five trustees, with power to fill vacancies in their number; and in case said institution shall be incorporated in a form and manner satisfactory to my said executors and trustees during the life-time of the survivor of the two lives in being upon which the trust of my general estate herein created is limited,— ‘ to-wit, the lives of Ruby S. Tilden and Susie Whittlesey,—I hereby authorize my said executors and trustees to organize the said corporation, designate the first trustees thereof, and to convey to, or to apply to the use of, the same the *398rest, residue, and remainder of all my real and personal estate not specifically disposed of by this instrument, or so much thereof as they may deem expedient, but subject, nevertheless, to the special trusts herein directed to be constituted for particular persons, and to the obligations to make and keep good the said special trusts, provided that the said corporation shall be authorized by law to assume such obligation. But in case such institution shall not be so incorporated during the life-time of the survivors of the said Ruby S. Til-den and Susie Whittlesey, or if, for any cause or reason, my said executors and trustees shall deem it inexpedient to convey said rest, residue, and remainder, or any part thereof, or to apply the same or any part thereof to the said institution, I authorize my said executors and trustees to apply the rest, residue, and Remainder of my property, real and personal, after making good the said special trusts herein directed to be constituted, or such portions thereof as they may not deem it expedient to apply to its use, to such charitable, educational, and scientific purposes as in the judgment of my said executors and trustees will render the said rest, residue, and remainder of my property most widely and substantially beneficial to the interests of mankind.”
The testator nominated and appointed John Bigelow, of Highland Falls, Andrew H. Green and George W. Smith, of the city of New York, executors and trustees under his will, and they were charged, by the directions contained in it, with the control and management of his estate for the purpose of carrying his desires into execution. These persons took upon themselves the execution of the trust, and letters testamentary were issued to them upon proof of the will by the surrogate of the county of New York. After receiving letters testamentary upon the estate the executors, for the purpose of creating the Tilden Trust, mentioned in this paragraph of the will, applied to the legislature of the state for a charter creating the corporation, which was to be brought into existence under this paragraph. By this act these trustees and their associates were created a body politic and corporate under the name and title of “The Tilden Trust.” The three trustees were empowered to select others to act with them, so that the number of the trustees should not be less than five. The act then provided for selecting the successors of these trustees, and continuing the number so designated in office. It was further provided that “the said corporation shall have, in addition to the powers now conferred by law upon all corporations as such, the capacity and power to establish and maintain a free library and reading-room in the city of New York, and for these purposes it shall have power to demand, recover, accept, and receive all such money and other property, real or personal, as is given to it by virtue of the will of Samuel J. Tilden, or shall be conveyed or transferred to, or in any manner bestowed upon, it by the aforesaid executors and trustees, by virtue of the powers therein conferred upon them; and the said corporation shall have power to hold, manage, improve, dispose of, and convey all property at any time received or acquired by it in such manner as may be best calculated to carry out its objects and purposes. Section 6. The said corporation shall accept and receive all such money or other property as is given to it by the said will of Samuel J. Tilcjpn, or shall be conveyed or transferred to, or in any manner bestowed upon, it as aforesaid by the aforesaid executors and trustees, subject to the terms and conditions expressed in, and imposed by, the said will of Samuel J. Tilden in respect to the gifts therein and thereby made or provided for, to a corporation to be formed and to be known as the ‘ Tilden Trust,’ and the said corporation shall have power to make and enter into any obligation or obligations to secure due compliance with such terms and conditions. Section 7. The said corporation shall possess the powers, and, except as may be otherwise provided by this act, be subject to the provisions, liabilities, and restrictions, contained in the third title of the eighteenth chapter of the first part of the Revised Statutes; but noth*399ing herein contained shall affect the rights o£ any parties to any action now pending, or of any heir at law of said Samuel J. Tilden, deceased. ” By these provisions the corporation in this manner created was empowered to establish and maintain a free library and reading-room in the city of New York, and the further authority given to the corporation was designed to contribute to the advancement of this object, in conformity to the provisions contained in the will. The corporation was vested with the power to accept the property which should be conveyed to it by the trustees under the will, and such other property as it might become entitled to by reason of the lapse of any of the special trusts also contained in the will. This act appears to have been satisfactory to the trustees. It empowered the corporation to accept so much of the rest, residue, and remainder of the estate of the testator as should be conveyed and transferred to it by the trustees to maintain this object. The trustees were authorized to add additional objects, to be promoted by the corporation; but they were not directed to add any further object to be subserved by the company than that of maintaining a free library and reading-room in the city of New York. AVhether this object should be extended by securing an increased capacity for the corporation was not made mandatory upon the trustees, but was left to be determined by them in the exercise of their discretion. For this purpose the testator empowered them to obtain an act of incorporation, which should permit the promotion of such scientific and educational objects as the executors and trustees might more particularly designate. This, however, was not mandatory upon them, but it extended no further than to submit the matter to their judgment and determination; and, as they did not consider it to be wise to enlarge the capacity of the corporation, no defect in its creation, or in the powers confided to it, can result from this •omission.
The primary object of the testator, if the Tilden Trust should in fact be created, was to provide for and establish and maintain a free library and reading-room in the city of New York. If the trustees and executors acted at all under these provisions of the will, they were bound to act so far as to produce these results; but they were not required, otherwise than in their own discretion, to proceed further than this, and the act which was in fact so passed was ample for obtaining this primary end of the testator; and, as long as the fact is that in this form it was satisfactory to the trustees and executors themselves, no fault can be found with it by the plaintiff, or the other parties joining with him in resisting the maintenance of this part of the testator’s will. They were required to obtain this act of incorporation within the life-time of Ruby S. Tilden and Susie AVhittlesey, or of the survivor of them, and that did not transcend the limits which the law permitted to be prescribed for the creation of this corporation. It has, however, been suggested that the time for its organization, and the conveyance of so much of the testator’s estate as it might become the recipient of, exceeded, or might exceed, the bounds of the lives of these two persons. But it is quite evident from the provisions contained in the will that such a disability was not within the contemplation of the testator, for, by all its provisions, he appears to have been aware of the restraint of the law by which the title to property has not been permitted to be suspended for a greater period than that of two lives in being at the time when the direction for that object should take effect, for throughout his will he has limited all the special trusts created by him in subordination to these restraints of the law. It is evident, therefore, that its provisions were familiar to him as a lawyer, and that they were present in his mind at the time when this will was drawn, and that he did not intend that" his executors, as to any portion of the will, should transcend the restraint in this respect imposed upon his power of disposition by the statutes. He accordingly may be held not to have intended the possibility that his executors and trustees should transcend these restraints by their action in creating the Til-*400den Trust, and endowing it with so much of his estate as they deemed it proper to appropriate to that end; and, in view of these several provisions, the objection which has in this manner been taken may be characterized as being extremely technical, and not entitled to the approval of the court, as was said of the same objection presented in Burrill v. Boardman, 43 N. Y. 254. And it may be further added in this connection that the trustees and executors have acted upon this understanding of the directions employed for their government. They have not only in fact obtained the act of incorporation which was necessary for this purpose, but they have formally conveyed the rest and residue of the testator’s estate to the corporation, for the promotion of the objects in this manner mentioned in the will, and sanctioned by the act of the legislature creating the Tilden Trust.
It was not important that the corporation which might be brought into existence, invested with tiñese powers, should exist at the time of the decease of the testator; but it was sufficient, for all the purposes of the law, that it should be created within the lives of these two persons, as that, in fact, was done by the act of the legislature. Ho infirmity, therefore, arises in the case by reason of the circumstance that this corporation was to be created after the decease of the testator. The same point was elaborately considered and argued in the case just cited, and it was there held that the creation of the corporation by legislative authority, within the time during which the absolute ownership of the estate might lawfully be suspended, was sufficient for all the purposes of a devise and bequest to it. This authority, therefore, with the suggestions which have already been made, will dispose of the formal objections that have been presented against the legality of the directions for this purpose contained in the testator’s will.
It has, however, been further urged that the testator has exhibited his intention to be to create a technical trust to carry these directions into effect, and it appears that he did believe that might be made effectual by the thirty-ninth paragraph of the will, in which he has in form devised and bequeathed the property, in this manner permitted to be employed, to his executors and trustees, and he has characterized what he proposed in this manner to provide for as the creation of a trust. But such was clearly not its effect; for the statute of this state has permitted express trusts to be created for only four different objects, and they have been explicitly defined by section 55, art. 2, c. 1, Rev. St., and the trust in this manner described by the testator is not one of those which this statute has provided might be created. But a mistake on his part, or in this respect, or a designation of what he intended might be done, to be a trust, when it was not a trust, in no manner abridged or prejudiced what he intended might be done in the disposition of his estate. That he fell into an error in making these directions will not defeat the attainment of his object, under other provisions of the law; for it has been further.provided by section 58 of this part of the Revised Statutes that, “where an express trust shall be created for any purpose not enumerated in the preceding sections, no estate shall vest in the trustees, but the trust, if directing or authorizing the performance of any act which may be lawfully performed under a power, shall be valid as a power in trust, subject to the provisions in relation to such powers contained in the third article of this title.” This section includes all such directions for the disposition of the estate of a testator as may not be capable of being maintained as an express trust, but are yet sustainable under the provisions of the statute relating to, and defining the existence of, powers in trust. This is the language of the section, and it has been so clearly expressed as to be free from ambiguity, and not the necessary or proper subject of construction. It has been urged, however, that Garvey v. McDevitt, 72 N. Y. 556, is in conflict with this conclusion; but it clearly is not entitled to that effect, for there it was the sole object of the testator to create one of the trusts mentioned in the section of the statute defining ex*401press trusts, and it was held by the court that he had failed to create such a trust, and, where this failure had in this manner arisen, that the case was not one intended to be provided for by this latter section of the statute; and that is substantially all, so far as it affects this case, that was decided on that occasion. The statute in this respect has in no manner been infringed by anything that has taken place either in making or executing the testator’s will; but, although he has designated what he intended as a trust, which, in a general sense, it is, yet, as long as his directions may be construed to create no more than a power in trust, they may be carried into effect, as they have been made under this section of the statute.
At the time of the revision of the statutes, which took effect in 1830, very great, as well as fundamental, changes were made in the Revision, as that was accepted and adopted by the legislature. The provisions permitting the creation of trusts greatly abridged and restricted them, as they had previously been understood, and trusts were thereby subjected, in many respects, to rigid rules not previously applicable to them. But, in reducing and declaring the scope and extent of express trusts, it was not the object of the revisers, or of the legislature afterwards sanctioning their work, to limit the disposition of property to their instrumentality, as they were in this manner defined, but it still remained, in great part, the intention of the law, as it was then changed, to permit parties to direct and control the disposition of their estates by means of powers in trust, and, for this purpose, as the grantee of the power would not be required to collect the rents or profits of the property, to permit it to descend to the heirs and next of kin, subject only to the subsequent execution of the power. Neither the revisers nor the legislature proposed to restrict the future control which the testator might possess or exercise over his estate in this manner, except that the restraints adopted as the limit of future estates should not be extended by the exercise of the authority to be created The same rigid rules which have been prescribed for the creation and management of trusts have not been carried into the provisions of the statute so far as powers or powers in trust have been provided for and defined, but greater flexibility and freedom has entered into this part of the law, allowing the testator to control the final disposition of his estate, subject to the vesting of the title in the manner already stated, through the creation and vesting of the authority which the law has in this way liberally permitted. It is indeed true, for the purpose of carrying these provisions of the statute into execution, that a definite person or class of persons, not too numerous for practical identification and selection, shall be either mentioned or referred to as the person or persons to be beneficially aided in the execution of the power. This rule was carefully observed in the directions which the testator gave concerning the disposition of this rest and residue of his estate; for there was bub one person, and that was this corporation, that might, in the first instance, become entitled to this portion of it, and it was only in case the institution mentioned by him should not be incorporated during the two lives, or the executors and trustees should deem it inexpedient to convey this part of the estate, or any part of it, to the institution, that he then authorized his executors and trustees to apply such rest and residue to such charitable, educational, and scientific purposes as in their judgment would render it most widely and substantially beneficial to the interests of mankind. This alternative power of disposition attempted to be created is, under the authorities, undoubtedly void, for the reason of the general and indefinite nature of the directions to be observed in this matter; but, as this was clearly expressed by the testator, it was no more than a distinct and alternative disposition of the property, not to be brought up for any practical object, unless there should be a previous failure in the conveyance under the preceding power of this part of the estate, or the corporation which it was provided should, in the way that has been done, not be brought into existence. The conveyance of the estate to the eorpora*402tian was in no manner made, in the slightest degree, dependent upon these alternative and final directions, and they could become important only in the event that the trustees and executors should not convey or transfer the property to the corporation, or of a failure to create the corporation itself; and where that may appear to be the case, as it does in this instance, the primary authority which the testator has declared it to be his purpose to effect will not be in any manner rendered invalid by an ulterior contingent direction of this unlawful character. This subject has frequently been considered by the courts, and the rule has become w.ell settled that legal directions contained in the testator’s will may be observed and carried into effect, notwithstanding there may be present in the instrument others which are in conflict witli the law, and cannot be maintained, where the former may be separated from the latter without in any manner infringing upon the puposes of the testator, as they are embodied in the will. Van Schuyver v. Mulford, 59 N. Y. 426; Adams v. Perry, 43 N. Y. 488; Kennedy v. Hoy, 105 N. Y. 134, 11 N. E. Rep. 390.
By the operation of the testator’s will, which in this manner may be sustained if the directions contained in it are legal, he has conferred upon the trustees and executors a discretion, by which they were placed at liberty to convey, or not to convey, or to apply, or not to apply, to the use of the corporation, the rest, residue, and remainder of his real and personal estate, not specifically disposed of, or so much thereof as they might deem expedient for that object; and it is the creation of this discretion that has been the most directly assailed, as not, under the law, being within the competency or power of the testator; and the cases of Prichard v. Thompson, 95 N. Y. 76, and of Holland v. Alcock, 108 N. Y. 312,16 N. E. Rep. 305, are prominently relied upon as sustaining this objection. But an examination of the decisions made in these cases does not sustain this position; for they did not, in either instance, fail because of any general directions or discretion, proposed to be delegated to the executors for the disposition of the estate itself; but they failed for the reason that the beneficiaries under the power were not sufficiently designated or ascertained to enable the provisions of the will relating to that subject to be carried into execution. ITo such defect arises in this case, for the beneficiary to whom the residue of the estate, in whole or in part, might be transferred, was definitely indicated by the testator in his will, and has, in the manner already stated, been brought into existence by act of the legislature. This case, consequently, is not liable to be affected by anything contained in these decisions, for the court did not condemn the delegation of discretion of this description to the trustees and executors, for the bestowment of the property, if they should deem it proper to bestow it at all, upon the party ascertained and designated by the testator to be in that event its recipient; and that a discretion of this description may be delegated to executors and trustees’ in the execution of powers in trust was practically held in Powers v. Cassidy, 79 N. Y. 602. There the testator gave one-third of the rest of his estate to his executors, to be divided among Roman Catholic charities, institutions, schools, and churches in such proportions as a majority might decide; and this was held to be a lawful power in trust. That a discretion for the disposition of the estates could lawfully be delegated to others by the testator, was, in general terms, also held in the ease of Hartnett v. Wandell, 60 N. Y. 346, and so it was in the case of Taylor v. Morris, 1 N. Y. 341, where the court held that a discretionary authority for the disposition of property contained in a will might; be exercised and carried into effect, even by a single surviving executor, and this conformed to no more than the very general legal proposition which has been deemed to be sustained by other decided authorities, (2 Perry, Trusts, 2d Ed. § 508;) and a discretionary power, depending wholly on the volition of the grantee, was assumed by the court to be valid in Hull v. Hull, 24 N. Y. 647, and it is inferential!y supported by Cos*403tabadie v. Costabadie, 6 Hare, 410, 414; Davey v. Ward, L. R. 7 Ch. Div. 754; Proctor v. Heyer, 122 Mass. 525; and Richardson v. Hall, 124 Mass. 228, 235; and this appears to be no more than has, upon this subject, been provided for by the statutes of the state, which have not been so framed as to change this preceding rule.
The provisions authorizing the creation and definition of powers, as they are contained in the Revised Statutes, have been held, so far as they may be applicable, to include the disposition of both real and personal property, (Hutton v. Benkard, 92 N. Y. 296;) and while, by their language, they have been made to relate more especially to the definition and regulation of powers concerning the disposition of real estate, they are still to be applied as well to personal estate, where that may prove to be practicable; and in this case no obstacle stands in the way preventing that application. By section 106, art. 3, tit. 2, c. 1, pt. 2, Rev. St., it has been provided that a power may be granted by a devise contained in a last will and testament; and, by section 74 of the same article, a “power” has been defined to be “an authority to do some act in relation to lands, or the creation of estates therein, which the owner granting or reserving such power might himself lawfully perform.” While this section mentions lands as the object to be affected, it is not to be literally construed; for, by the preceding section, powers, as they previously existed in law, were abolished, and in the case already mentioned the court of last resort has held that these provisions, though mentioning land alone, are to be applied, not only to real, but also to personal, property. This definition is exceedingly broad from the language which has been employed to make it, and it has, in the most general way, provided for the delegation of the authority to do an act which the owner of the property himself might lawfully perform. And there can be no room for doubt, if the testator had obtained the creation of this corporation during his life-time, he might, in the exercise of his discretion, have done precisely what he has declared it to be his intention that his trustees and executors after his decease might do. He has, therefore, attempted to confer upon them no more or greater measure of authority than, under this section of the act, he was in general terms empowered to bestow.
The statute has further proceeded to define the different classes of powers which may be created, and they have been designated as general, or special and beneficial, or in trust; and that discretionary powers were intended in this manner to be permitted to be created, dependent solely upon the will and disposition of the grantee of the power, is rendered evident by the language of section 96 of the same title; for, while that section has provided that imperative powers, actually creating a duty for the grantee, may be compelled to be performed by a court of equity for the benefit of the persons interested, it has also made an exception to this power of compulsion of powers expressly dependent on the will of the grantee, and if powers could not be legally created, where they should be made expressly to depend on the will of the grantee of the power, there would be no room for making the exception or reservation of them in this manner contained in this section of the statute. By making it, both the revisers and the legislature have demonstrated their intention to be to sanction and permit the creation of powers for the benefit of an ascertained and designated beneficiary, as the power in this case has been created, wholly dependent afterwards for their execution on the will of the grantee, which may, or may not, according to his will, be carried into execution. Their legality has been assumed and made the subject of implied statutory protection. The language clearly evinces as much as this to have been the design, and it excludes this class of cases, as they necessarily must be, from the compulsory interposition and aid of the court, leaving them dependent alone for their execution on the will of the grantee of the power; and, having been in this manner reserved, this power has been in this case, as it well could be, left to depend, as the will has provided for the disposition *404of the authority, wholly upon the voluntary act of the grantees of the power. By no other provision or section of this title has this discretionary class of cases been either excluded or brought within the controlling jurisdiction of a court either of law or of equity. In other cases authority has been given to the court to act. They include those of powers to be used for the benefit of several different persons, without specifying the share or sum to be allotted to each, and provide for the manner of executing that power. So it has been further provided, where a trustee of a power, with the right of selection, shall die, leaving it unexecuted, that its execution may be decreed in equity for the benefit equally of the persons designated as objects of the trust. And where a power in trust is created by a will, and the testator has omitted to designate the person by whom it is to be exercised, there its execution has been devolved upon the supreme court; but in no instance has the law, in either of these sections, or any others contained in it, abridged the authority of the testator to vest in his executors a discretionary power over his estate, to be expressly dependent upon, and exercised according to, the will of the grantee for the benefit of the designated person 'or party; and that such a power may be legally created appears further from sections 77 and 78 of the same title. The first of these two sections sanctions the creation of a general power, authorizing an alienation in fee by means of a conveyance, will, or charge of the lands embraced in the power, to any alienee whatever; and the following section has defined a special power to exist where the person or class of persons to whom the disposition of the lands under the power is to be made are designated. And this will is within that description of authority, for it has authorized the disposition of the testator’s property to a designated corporation, which it has been provided should be brought into existence for that end; and this section has, by no form of words or construction which it will support, confined a special power to one which may be imperative upon the grantee, or which can be enforced by a court of equity; but the person or persons for whose benefit the power may be created are alone required to be designated.
It is, then, left wholly to the option of the testator what the form of the power may be, and to what extent he may deem it proper to make it dependent upon the discretion or prudence of the grantee for the attainment of the end to be accomplished. By section 95 of the same article this special power is further declared to be “in trust when the disposition which it authorizes is limited to be made to any person or class of persons other than the grantee of such power;” and, like the other sections, it is entirely consistent with the existence of uncontrollable discretion vested in the grantee. This will did authorize such a disposition of the residuary estate of the testator, for it empowered the trustees and executors to transfer that part of the estate to the body corporate described and referred to in this manner in the will. It stands in entire harmony with the class of cases mentioned in the next succeeding section, in which the execution or non-execution of the power is made expressly to depend on the will of the grantee. Taken together, these sections of the statute supplied ample authority for the creation of this power. It was a power, as this has been mentioned in section 96 of the title, whose “execution or non-execution is made expressly to depend on the will of the grantee.” That fully describes it, and sanctions what the testator endeavored to accomplish by this delegation of power to his trustees and executors. Section 102 of the same article has declared that the provisions contained in the preceding article, from section 66 to section 71, both inclusive, in relation to express trusts and trustees, shall apply equally to powers in trust and the grantees of such powers; but neither of these sections has taken away the authority permitted by the provisions concerning powers to create a discretionary power in trust. If they apply at all to such a trust, they were intended to provide the means for its execution, if the persons to whom the *405power should be delegated should die without at all entering upon the exercise of the discretion confided to them; and the circumstance that the legislature have applied no more than these provisions of article 2 to the cases of powers, disclosed the intention to have been that the other sections of article 2 should in no way apply to the authority to be exercised in cases of this description. For that reason, while it may be true that a trust could not be maintained or carried into effect by a court without some mandatory direction including it, it by no means follows that a discretionary power in trust shall be dependent on that authority. The conclusion is necessarily otherwise; for, as long as the statute has, by its language, sanctioned the creation of powers whose execution or non-execution has been expressly made dependent alone on the will of the grantee, they are necessarily legally entitled to be maintained. This principle clearly includes this case, and sustains the legality of the power which the testator designed should be vested in his executors and trustees for the disposition of the residue of his estate in favor of the corporation known as the “Tilden Trust.”
A further objection has been presented to the manner in which the law has provided for the management of this Tilden Trust; but that relates only to its government. The objection is more formal than real, and does not interfere with the substantial and beneficial administration of this estate. The object of the testator was to endow this corporation, subject to the approval of his executors and trustees, for the benefit of the masses of the public; and no informal error or irregularity in the mode of its action can be permitted to frustrate that intention, or prevent it from being carried into effect. As the case appears from the will, and the other proof which has been produced, the power itself conferring this trust upon the trustees and executors has the sanction of the law, and they have conformed to its requirements, as well as to those of the will, in carrying the power confided to them by the testator into execution. The judgment should be affirmed.
<2
NOTE.
Charitable Bequests—Certainty of Beneficiaries. A bequest “to the poor” of a certain city, in which there are no city paupers and no poor fund at testator’s death, is void for uncertainty. In re Hoffen’s Estate, (Wis.) 36 N. W. Rep. 407. So is a direction to executors to expend money “for charitable purposes. ” But a bequest to a designated institution, “for the relief of the resident poor, ” is valid; as is a bequest, on a contingency, to be given “to any of my heirs who are in need, or not in very comfortable circumstances, as to my executors may seem fit and proper; ” or to establish a school for “the education of young persons in the domestic and useful arts. ” Webster v. Morris, (Wis.) 28 N. W. Rep. 353. This case is also authority for saying that a bequest for two or more alternative charitable uses is not wholly invalidated by the invalidity of one of the uses. A residuary legatee of property, “to be disposed of by him for such charitable purposes as he shall think proper, ” takes it subject to distribution for charitable purposes. White v. Ditson, (Mass.) 4 N. E. Rep.’606. And it will be applied to charitable purposes under direction of the court, where the trustee has died, leaving the residuary estate undisposed of. Minot v. Baker, (Mass.) 17 N. E. Rep. 839. But, where no person is designated to apply a legacy “for charitable purposes, ” it is void. Norcross’ Adm’rs v. Murphy’s Ex’rs, (N. J.) 14 Atl. Rep. 903, reversing 9 Atl. Rep. 112. A residuary legacy to be distributed by a court of chancery among the “worthy poor” of a certain city is valid. Hunt v. Fowler, (I11.) 12 N. E. Rep. 331. So is a bequest to a certain town for its “worthy and unfortunate poor.” Dascomb v. Marston, (Me.) 13 Atl. Rep. 888. See, also, Camp v. Crocker’s Adm’r, (Conn.) 5 Atl. Rep. 604; Beardsley v. Selectmen, etc., (Conn.) 3 Atl. Rep. 557; Howe v. Wilson, (Mo.) 3 S. W. Rep. 390. A direction to testator’s sisters to apply the income from a certain fund to the relief “of the poor and unfortunate whom we have aided in past years, and also to others, as their judgments may dictate, strictly for private charities, ” is valid. Bullard v. Chandler, (Mass.) 21 N. E. Rep. 951. So is a provision to be applied by the executor for the relief of testator’s “most destitute” relatives, within certain degrees, Gafney v. Kenison, (N. H.) 10 Atl. Rep. 706; and a gift “to aid indigent young men” of a certain town “in fitting themselves for the evangelical ministry, ’’Trustees, etc., v. Whitney, (Conn.) 8 Atl. Rep. 141; also a bequest to an incorporated parish in trust for its poor; and it is not necessary that there should be any poor persons in the parish at testator’s death, Appeal of Goodrich, (Conn.) 18 Atl. Rep. 49. See, also, Wilson v. Perry, (W. Va.) 1 S. E. Rep. 302. But a clause authorizing an *406executrix to disburse such sums as she pleases, not to exceed a certain amount, “to such worthy persons and objects as she may deem proper, ” is inoperative. Bristol v. Bristol, (Conn.) 5 Atl. Rep. 687. And a bequest to a certain person of property to use for “religious and charitable purposes” in such mode “as will, in his judgment, best promote the cause of Christ, ” is void for uncertainty. Maught v. Getzendanner, (Md. Id. 471. A devise to a churph or society incapable of taking, simply because not incorporated, is not void, but a trust arises for the benefit of the devisee until it shall become incorporated. Byers v. McCartney, (Iowa,) 17 N. W. Rep. 571.